IN THE SUPREME COURT OF THE STATE OF DELAWARE

 JEREMY L. BENSON,                           §
                                             §
        Defendant Below,                     §   No. 497, 2019
        Appellant,                           §
                                             §   Court Below—Superior Court
        v.                                   §   of the State of Delaware
                                             §
 STATE OF DELAWARE,                          §   Cr. ID No. 1712014868A (N)
                                             §
        Plaintiff Below,                     §
        Appellee.                            §

                            Submitted: September 4, 2020
                            Decided: November 6, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                        ORDER

       Upon consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

       (1)    The defendant below-appellant, Jeremy L. Benson, filed this appeal

from his conviction for attempted first-degree rape as a lesser-included offense of

first-degree rape. After careful consideration of the parties’ arguments, we affirm

the Superior Court’s judgment.

       (2)    In February 2018, a New Castle County grand jury charged Benson

with first-degree rape and sex offender unlawful conduct against a child. The parties

agreed to try the rape charge first, and separately, from the other charge. In March

2019, the first trial ended in a mistrial.
       (3)    The evidence presented at the second trial, in June 2019, established

that a therapist reported a child’s (“the Child”) disclosure of sexual abuse in March

2017. The Child, who was born in 2003, disclosed that he had sexual contact with

his younger sister1 and that Benson, his uncle, had molested him. According to the

police reports of the Wilmington Police Department detective assigned to investigate

the case, the Child reported that Benson assaulted him at the family’s Church Street

address in 2015 or 2016. The detective later learned that the family moved out of

the Church Street address to live at a new address by October 1, 2014, but did not

update his reports. It was unknown when the family moved into the Church Street

address, but the Child’s father thought they lived there for about a year-and-a-half.

       (4)    The Child’s mother, who suffered from seizures that sometimes

affected her memory, testified that Benson was her brother. Both of the Child’s

parents recalled an incident at the Church Street address involving Benson. They

had left the residence, possibly to find food for the family. While they were gone,

they left the Child in charge of his four younger siblings. The children understood

that they were not to open the door to anyone and that Benson was not permitted

inside the home.



1
  The Superior Court granted Benson’s motion to offer evidence relating to the Child’s sexual
conduct under Delaware’s rape shield law, 11 Del. C. § 3508. Benson’s defense at trial was that
the Child and his family members lied about what Benson did to the Child because they feared the
Child could go to jail for what he did to his sister.

                                               2
         (5)    The Child called his parents to report that Benson came inside the

house. The parents returned to the home where they found Benson (inside the house

according to the Child’s mother and outside the house according to the Child’s

father). The Child’s mother and Benson got into an argument. Benson was upset

that one of the children had told him to “get the F out” and said the children could

“suck his dick.”2 After the Child’s mother shoved Benson into a fireplace, Benson

left the house. The parents yelled at the Child and punished him for letting Benson

into the house.

         (6)    After the family moved out of the Church Street address, the parents

noticed that the Child was lying, stealing, and acting angry. In 2017, one of the

Child’s younger sisters told the parents that the Child had touched her

inappropriately. The mother testified that when she and the father spoke to the Child

about this, he disclosed for the first time that Benson had sexually assaulted him.

The father testified that the Child did not disclose Benson’s assault at that time.

         (7)    Both parents testified that they were concerned the Child might go to

jail because of what he did to his sister. They chose not to contact the police, but

instead took the Child to a therapist. After the Child told the therapist about what

he had done to his sister and what Benson had done to him, the therapist reported




2
    Appendix to State’s Answering Brief at B290.

                                                   3
the incidents to the authorities. The father testified that he learned of Benson’s

assault after the Child disclosed it to the therapist.

       (8)    The Child testified that Benson forced his way into the Church Street

home after the parents left the Child alone with his younger siblings. The Child was

downstairs and his four younger siblings were upstairs. After hearing a knock at the

door, the Child opened the door even though his parents had told the children not to

open the door when they were not there. When the Child saw it was Benson at the

door, he tried to close the door because Benson was not allowed in the house.

Benson pushed his way into the house and pulled the Child in the bathroom. The

Child testified that Benson locked the bathroom door, bent the Child over the

bathtub, put his hand over the Child’s mouth, pulled down the Child’s pants and

underwear, and put his penis between the Child’s buttocks. The Child was not sure

if Benson’s penis penetrated his anus, but said there was pain.

       (9)    After the Child’s younger brother cursed and told Benson to get out of

the house, Benson pulled up his pants, unlocked the bathroom door, and left the

bathroom. Before leaving the bathroom, Benson told the Child that if he told anyone

about what had happened, Benson would kill his parents. Benson left the house to

sit outside in his car.

       (10) The Child called his parents about Benson coming into the house. The

parents came home and got into a fight with Benson in the house. The Child testified

                                            4
that his mother shoved Benson into a fireplace. The Child did not tell his parents

about what happened in the bathroom because they were already angry with him for

opening the door and he did not want to cause more trouble. The Child said he did

not tell his parents about what Benson had done until shortly before or around the

time they learned what he had done to his younger sister. The Child admitted that

he was charged with felonies for what he did to his younger sister.

      (11) On direct and cross-examination, the State and Benson explored

differences between the Child’s trial testimony and his previous accounts of the

assault. These differences included: (i) the Child stating during a May 2017

interview at the Children’s Advocacy Center (“CAC”) that Benson bent him over a

sink, not a bathtub, and that only two, instead of four, of his younger siblings were

in the house at the time of the assault; (ii) the Child stating on another occasion that

Benson put his elbow, not his hand, over his mouth; and (iii) the Child telling his

therapist that Benson almost molested him, but did not because his younger brother

started yelling.

      (12) Two of the Child’s younger siblings also testified about the incident at

the Church Street home. The younger brother testified that he was standing on the

stairs when he saw Benson push past the Child to come into the house and go toward

the bathroom. The younger brother cursed and told Benson to get out because he

was not supposed to be in the house. Benson left the bathroom and demanded to

                                           5
know who had cursed at him. According to the younger brother, the Child had a

weird look on his face and tears in his eyes. When asked why he said only he, the

Child, and a younger sister were at the house during a May 2017 interview at the

CAC, the younger brother, like the Child, said he did not mention the presence of

two younger siblings because he wanted to protect them.

      (13) One of the Child’s younger sisters testified that she and her brother

came down the stairs when their two youngest siblings told them that the Child had

let Benson into the house. She saw the Child follow Benson, heard the toilet flush,

and heard her older brother curse and tell Benson to get out of the house. She

testified that the Child’s eyes were watering and Benson was buckling his pants

when he left the bathroom. During her interview at the CAC, she said that Benson

had dragged the Child into the bathroom and that the two youngest siblings were not

at the house at time of the incident. Both the Child’s younger brother and younger

sister testified that they could not see the bathroom from where they were standing

on the stairs. They also testified that Benson fought with their parents when they

came back to the house, which led to their mother pushing Benson into a fireplace.

      (14) At the conclusion of the State’s case, Benson moved for a judgment of

acquittal. The Superior Court denied the motion.

      (15) Benson, who was born in 1971, testified that he did not get along with

his sister. After their father died, Benson went to his sister’s Church Street address

                                          6
between 2013 and 2014 to collect some of their father’s belongings. Shortly after

Benson arrived at the house, the Child’s parents arrived and went into the house with

Benson. According to Benson, he was never in the house alone with the children,

but he did see the Child and two of his siblings.

       (16) After entering the house, Benson immediately went to use the

bathroom. He testified that no one was in the bathroom with him, and that he did

not assault the Child. After he left the bathroom, he got into a fight with his sister

in which she poked him a couple of times. The Child’s younger brother cussed at

Benson and told him to get out of the house. Benson left the house and did not have

any more contact with his sister or her family.

       (17) The jury found Benson not guilty of first-degree rape and guilty of

attempted first-degree rape. The State chose not to proceed on the sex offender

charge. The Superior Court sentenced Benson to thirty-five years of Level V

incarceration, suspended after twenty years for decreasing levels of supervision.3

This appeal followed. On appeal, Benson exercised his constitutional right to

represent himself.

       (18) Benson’s arguments on appeal may be summarized as follows: (i) the

arrest warrant and indictment contained false statements in violation of the Due



3
 The Superior Court also sentenced Benson for breach conditions of release in Criminal ID No.
1803003163.

                                             7
Process Clause and the Fourth and Fourteenth Amendments of the United States

Constitution; (ii) the Superior Court violated his right to a speedy trial; (iii) the

Superior Court erred in permitting the State to amend the indictment; (iv) the

Superior Court erred in denying his motion to dismiss based on a violation of the

Double Jeopardy Clause; (v) the Superior Court erred in giving a jury instruction for

the lesser-included offense of attempted first-degree rape when neither party

requested such an instruction; (vi) there was insufficient evidence to support his

conviction; and (vii) the State knowingly used the Child’s false statements to obtain

his conviction.

                  False Statements in the Arrest Warrant and Indictment

          (19) Benson did not raise his claim that the arrest warrant and indictment

contained false statements in violation of the Due Process Clause and the Fourth and

Fourteenth Amendments of the United States Constitution, so we review this claim

for plain error.4 Plain error “is limited to material defects which are apparent on the

face of the record; which are basic, serious and fundamental in their character, and

which clearly deprive an accused of a substantial right, or which clearly show

manifest injustice.”5 An arrest warrant is valid if the issuing judicial officer is

“presented with sufficient information to support an independent judgment that


4
    Supr. Ct. R. 8.
5
    Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).

                                                8
probable cause for the warrant exists.”6 An indictment is sufficient if it contains a

“plain, concise and definite written statement of the essential facts constituting the

offense charged” that puts the defendant on notice of the charges he must defend and

bars subsequent prosecution for the same offense.7

          (20) Benson does not identify the statements in the arrest warrant or

indictment that he contends are false, but points to trial testimony that he claims is

evidence of fabrication by the Child and his family members. The arrest warrant

described how Benson sexually assaulted the Child in the first floor bathroom of the

Church Street residence, with the Child believing (in 2017) that the assault occurred

in 2015. The indictment charged Benson with intentionally engaging in sexual

intercourse with a child under the age of twelve when he was over the age of eighteen

on or between May 1, 2014 and November 1, 2014.8 The arrest warrant contained

sufficient information for a magistrate to determine there was probable cause to

arrest Benson for the crimes for which he was charged. The indictment satisfied

Superior Court Criminal Rule 7(c)(1), put Benson on notice of the charges he had to

defend, and effectively barred subsequent prosecution for the same offenses.




6
    Thomas v. State, 467 A.2d 954, 956 (Del. 1983).
7
    Super. Ct. Crim R. 7(c)(1); Mayo v. State, 458 A.2d 26, 27 (Del. 1983).
8
    The amendment of this date range is addressed later in this Order.

                                                  9
Benson has not shown that any differences between the arrest warrant or indictment

and the trial testimony constitute plain error.

                                     Right to a Speedy Trial

           (21) Benson argues that there was a violation of his Sixth Amendment right

to a speedy trial. He did not raise this claim below so we review for plain error.9 To

determine if there is a speedy trial violation, we use the four-factor balancing test set

forth in Barker v. Wingo.10 The four factors are the length of the delay, the reason

for the delay, the defendant’s assertion of his right, and the prejudice to the

defendant.11 The factors are related and no one factor is conclusive.12

           (22) A defendant’s right to a speedy trial “attaches as soon as the defendant

is accused of a crime through arrest or indictment whichever occurs first.”13 Unless

the length of delay is determined to be “presumptively prejudicial,” it is not

necessary to consider the additional Barker factors.14 This Court has held that if the




9
    Supr. Ct. R. 8; Page v. State, 934 A.2d 891, 896 (Del. 2007).
10
  407 U.S. 514 (1972). See also Johnson v. State, 305 A.2d 622, 623 (Del. 1973) (adopting Barker
test)).
11
     Barker, 407 U.S. at 530.
12
     Middlebrook v. State, 802 A.2d 268, 273 (Del. 2002) (citing Barker, 407 U.S. at 533)).
13
     Id.
14
     Barker, 407 U.S. at 530.

                                                 10
delay between arrest or indictment and trial approaches one year, then the Court will

generally consider the additional factors.15

         (23) We will consider the additional factors here because there is more than

one year between Benson’s arrest (January 3, 2018) and first trial (March 2019).

Trial was originally scheduled for September 2018. In August, defense counsel

requested a continuance to obtain additional discovery from the Division of Family

Services. A November trial date was suggested, but the matter was specially

assigned and the assigned Superior Court judge was doing her civil rotation then and

had a conflict. Trial was rescheduled for February 5, 2019, but on that date the

parties jointly requested a two-week continuance to address the admissibility of the

Child’s sexual offenses against his sister under 11 Del. C. § 3508. There were also

issues concerning the State’s discovery obligations.                Trial was rescheduled to

commence on February 18, 2019, but the Superior Court moved the trial date back

to March 5, 2019 based on the evidentiary and discovery issues raised by the parties.

After the first trial ended in a mistrial, a second trial was rescheduled for June 2019.

         (24) Benson attributes the delays in the scheduling of the first trial to the

State’s withholding of discovery. The State admits that the delay “may be partially

attributable to the State,” but contends Benson was equally if not more responsible




15
     Cooper v. State, 2011 WL 6039613, at *7 (Del. Dec. 5, 2011).

                                                11
for the delays.16 The record does not support the latter contention, but does reflect

that neither side was solely responsible for the delays. This is unlike Dabney v.

State,17 which Benson relies upon to argue that there was a violation of his right to a

speedy trial. In Dabney, this Court found a speedy trial violation where the delays

were solely attributable to the State’s failure to promptly obtain DNA testing that

was not even necessary for the prosecution of the case.18

          (25) As to the third Barker factor—the defendant’s assertion of his right to

a speedy trial—Benson did not assert his speedy trial rights in the Superior Court.

Benson points to letters that he claims to have sent to his counsel regarding the

delays, but his counsel requested or agreed to the continuances.

          (26) Finally, we consider the prejudice factor in light of the interests that the

right to a speedy trial is designed to protect: “(1) preventing oppressive pretrial

incarceration; (2) minimizing the anxiety and concern of the accused; and (3)

limiting the possibility that the defense will be impaired.”19 Benson was incarcerated

throughout the pretrial proceedings, which caused him anxiety and stress. Benson

has not shown that the delay caused any impairment to his defense. He claims that

the delay caused him to lose a key witness and almost caused him to lose two


16
     Answering Brief at 22.
17
     953 A.2d 159 (Del. 2008).
18
     Id. at 165-69.
19
     Weber v. State, 971 A.2d 135, 162 (Del.2009).

                                                12
additional key witnesses, but does not explain who these witnesses were or why they

were key.

          (27) Having considered all of the Barker factors, we conclude that they do

not weigh in favor of finding a violation of Benson’s right to a speedy trial. More

than a year passed between Benson’s arrest and first trial date, but the delays were

not solely attributable to the State, Benson did not object to the continuances of the

trial date or raise his speedy trial rights in the proceedings below, and Benson has

not shown the delays prejudiced his defense.

                                Amendment of the Indictment

          (28) Benson next contends that the Superior Court erred in granting the

State’s motion to amend the indictment during the first trial. We review the Superior

Court's decision on a motion to amend an indictment for abuse of discretion.20

          (29) Court I of the indictment originally charged Benson with intentionally

engaging in sexual intercourse with the Child between May 1, 2014 and November

1, 2014 when the Child was under the age of twelve and Benson was over the age of

eighteen. A day after the parents’ testimony and shortly before the close of the

State’s case in the first trial, the State moved to amend the beginning of the date

range in the indictment to October 1, 2012. Benson objected, arguing that the

amendment would prejudice his substantial rights because he had been preparing a


20
     Coffield v. State, 794 A.2d 588, 590–91 (Del.2002).

                                                 13
trial defense based on a six-month time period and now had to prepare an alibi

defense for an additional eighteen months. The trial judge noted that the amendment

would not charge a new offense and that she did not believe there was substantial

prejudice, but gave Benson’s counsel the opportunity to confer with his client

regarding whether he needed more time. After speaking with Benson, defense

counsel informed the Superior Court that Benson was incarcerated from November

2012 through March of 2013. Without waiving Benson’s objections to amendment

of the indictment, the parties agreed to the indictment date range starting on April 1,

2013. The Superior Court granted the State’s motion to amend the date range in the

indictment.

          (30) The Superior Court may permit amendment of an indictment at any

time before verdict “if no additional or different offense is charged and if substantial

rights of the defendant are not prejudiced.”21 Benson argues that the amendment

prejudiced his substantial rights because he could no longer pursue “his initial

defense strategy of not being around the complainants [sic] person or home anytime

after the summer of 2013.”22 As the Superior Court recognized, it is difficult to

understand how this strategy would aid Benson or how its absence would prejudice

his substantial rights. The family member witnesses were unable to identify the date


21
     Super. Ct. Crim. R. 7(e).
22
     Opening Brief at 7.

                                          14
of the incident with Benson, but were clear that the incident occurred at a particular

location (where the family resided for approximately a year-and-a-half before

moving to another residence in October 2014). Even assuming Benson could prove

that he did not see the family or go to their home after the summer of 2013, it would

not be particularly helpful to his defense because none of the family testified that the

incident occurred after the summer of 2013. Nor would the absence of this defense

prejudice his substantial rights. The Superior Court did not err in granting the State’s

motion to amend the indictment.

                                      Double Jeopardy Claim

       (31) Benson next argues that the Superior Court erred in denying his motion

to dismiss based on the Double Jeopardy Clause.23 The origins of this claim lie in

the first trial. After the jury indicated for a second time that they could not agree on

a verdict,24 the trial judge told the parties she intended to declare a mistrial. The trial

judge asked the parties whether they wished her to see if she could find out what the

split was when she spoke to the jurors after she declared a mistrial and excused them

from the courtroom. Both sides said yes. The trial judge proceeded to declare a



23
  Benson also refers to collateral estoppel in this section of his opening brief, but does not make
any arguments based upon collateral estoppel.
24
  Following the jury’s first indication that they could not agree on a verdict, the Superior Court
gave an Allen charge. An Allen charge “is a request from a trial court to the jury to attempt to
come to a decision in the case without abandoning any firmly held beliefs.” Bradshaw v. State,
806 A.2d 131, 134 (Del. 2002).

                                                15
mistrial and excuse the jury. After speaking to the jury, the trial judge returned to

the courtroom and informed the parties that the jury split had been nine to three in

favor of a guilty verdict on the lesser-included offense of attempted first-degree rape.

         (32) During the second trial, Benson argued that retrial on the first-degree

rape charge was a double jeopardy violation because the first jury implicitly

acquitted him of first-degree rape. He contended that the jury implicitly acquitted

him of first-degree rape because: (i) the jury instructions provided that if the jurors

did not find Benson guilty of first-degree rape or had any reasonable doubt as to an

element of the crime they had to find him not guilty of first-degree rape and then go

on to consider the lesser-included offense of attempted first-degree rape; and (ii) the

trial judge told the parties that the jurors were split nine to three in favor of a guilty

verdict on attempted first-degree rape, which meant the jurors must have found him

not guilty of first-degree rape. The State opposed the motion, arguing there was no

final judgment of acquittal in the first trial that implicated double jeopardy

principles.

         (33) The Superior Court denied Benson’s motion. Relying on the U.S.

Supreme Court’s decision in Blueford v. Arkansas,25 the Superior Court concluded

that retrial did not violate double jeopardy principles.




25
     566 U.S. 599 (2012).

                                           16
          (34) We review claims alleging an infringement of a constitutionally

protected right, including the right not to be subjected to double jeopardy, de novo.26

The Double Jeopardy Clause of the Fifth Amendment provides that no person shall

“be subject for the same offence to be twice put in jeopardy.” 27 “Under double

jeopardy principles, an acquittal on the merits by the sole decisionmaker in the

proceeding is final and bars retrial on the same charge.”28 Section 207(1) of Title 11

provides that “there is an acquittal if the prosecution resulted in a finding of not

guilty by the trier of fact or in a determination that there was insufficient evidence

to warrant a conviction.” Double jeopardy protections do not apply when a trial ends

in a hung jury.29 Benson continues to argue that the jury instructions and the jurors’

comments to the judge after the first trial mean that he was acquitted of first-degree

rape and could not be retried for that charge.

          (35) As the Superior Court recognized, this case is somewhat similar to

Blueford. In Blueford, the U.S. Supreme Court held that a retrial did not violate the

Double Jeopardy Clause after the first jury told the trial judge, before jury




26
     Sullins v. State, 930 A.2d 911, 915 (Del. 2007).
27
     U.S. Const. amend. V.
28
  Capano v. State, 889 A.2d 968, 982 (Del. 2006) (citing Arizona v. Rumsey, 467 U.S. 203, 211
(1984)).
29
   Bowers v. State, 2014 WL 2094133, at *2 (Del. May 16, 2014) (citing Richardson v. United
States, 468 U.S. 317, 325-26 (1984)). See also 11 Del. C. § 207(4)(b) (providing that prosecution
is not barred by a former prosecution if the trial court declared a mistrial in accordance with law).

                                                  17
deliberations concluded and before the trial court declared a mistrial, that they were

unanimously against guilt as to capital murder and first-degree murder charges, but

deadlocked on other charges.30         The U.S. Supreme Court rejected Blueford’s

contention that the foreperson’s announcement of the unanimous votes as to the

capital and first-degree murder charges represented his acquittal on those charges.31

The Court found the announcement was not final in light of the jury’s continued

deliberations and the absence of anything in the jury instructions to prevent the jury

from reconsidering their votes.32 As in Blueford, there was no judgment of acquittal

here or final resolution of the charges against Benson by the jury. There was never

even any announcement, unlike Blueford, that the jury was unanimously against

Benson’s guilt as to the more serious offense. In the absence of a verdict by the first

jury that Benson was not guilty of first-degree rape, the Double Jeopardy Clause did

not bar Benson’s retrial for this charge.

                      Jury Instruction for a Lesser-Included Offense

          (36) Benson next argues that the Superior Court violated the party autonomy

rule by inducing the State to request a jury instruction for attempted first-degree rape

or by giving the instruction in the absence of a request. Under the party autonomy



30
     Blueford, 566 U.S. at 608-09.
31
     Id. at 606.
32
     Id. at 607-08

                                            18
rule, “the trial judge should not give an instruction on an uncharged lesser offense if

neither side requests such an instruction because to do so would interfere with the

trial strategies of the parties.”33 Benson did not raise this claim below so we review

for plain error.34

          (37) At the end of the first day of the first trial, the trial judge indicated that

she was going to review the draft jury instructions. She told the parties they should

start thinking about whether they were going to request any lesser-included offenses

so that any such instructions could be included. The prosecutor immediately said

the State would be asking for a lesser-included offense instruction. On the second

day of the first trial, the trial judge asked counsel to look at the draft jury instructions

over the lunch break and indicated that the most time-sensitive matter was whether

there would be instructions for lesser-included offenses. After the lunch break, the

prosecutor said the State wished to include one instruction for a lesser-included

offense, which the prosecutor confirmed was attempted first-degree rape. Benson’s

counsel initially questioned the basis for the instruction, but upon learning that it was

based on a lack of clarity in the Child’s testimony concerning whether there was

sexual intercourse, said he did not oppose an instruction for attempted first-degree

rape. During the second trial, the prosecutor responded affirmatively when the trial


33
     State v. Bower, 971 A.2d 102, 107 (Del. 2009).
34
     Supr. Ct. R. 8.

                                                19
court judge asked if the State continued to request a lesser-included jury instruction

for attempted first-degree rape.

          (38) This record belies Benson’s claim that the Superior Court violated the

party autonomy rule by inducing the State to request a jury instruction for attempted

first-degree rape or by giving the instruction in the absence of a request. The

Superior Court judge gave an instruction for a lesser-included offense because the

prosecutor requested that instruction.

                                 Insufficiency of the Evidence

          (39) Benson contends that there was insufficient evidence to find him guilty

of attempted first-degree rape. He relies on the lack of eyewitnesses, his own

testimony, testimony of the State witnesses that is consistent with his account of

what happened, and inconsistencies in the testimony of the child witnesses. We

review this claim de novo to determine whether any rational trier of fact, viewing

the evidence in the light most favorable to the State, could find a defendant guilty

beyond a reasonable doubt of all the elements of the crime.35 Under 11 Del. C. §

773, “[a] person is guilty of rape in the first degree when the person intentionally

engages in sexual intercourse with another person and…[t]he victim has not yet

reached that victim’s twelfth birthday, and the defendant has reached that




35
     Cline v. State, 720 A.2d 891, 892 (Del. 1998).

                                                 20
defendant’s eighteen birthday.”36 Under 11 Del. C. § 531, “[a] person is guilty of an

attempt to commit a crime if the person…[i]ntentionally does…anything which,

under the circumstances as the person believes them to be, is a substantial step in a

course of conduct planned to culminate in the commission of the crime by the

person.”37

          (40) Viewing the evidence in the light most favorable to the State, a rational

juror could find Benson guilty of attempted first-degree rape. The evidence included

the Child’s testimony regarding what Benson did to him, that the Child was under

twelve-years old, and that Benson was more than eighteen-years old at the time the

family lived on Church Street. Multiple witnesses, including Benson, testified there

was an incident involving Benson and the family at the Church Street address. As

Benson points out, there were conflicts and inconsistencies in this testimony.

“Under Delaware law, the jury is the sole trier of fact, responsible for determining

witness credibility, resolving conflicts in the testimony, and drawing any inferences

from the proven facts.”38 It was within the jury’s discretion to accept one witness’s

testimony and reject the conflicting testimony of other witnesses.39 Any rational




36
     11 Del. C. § 773(a)(5).
37
     11 Del. C. § 531(b).
38
     Morgan v. State, 922 A.2d 395, 400 (Del. 2007).
39
     Pryor v. State, 453 A.2d 98, 100 (Del. 1982).

                                                 21
trier of fact could have found the essential elements of attempted first-degree rape

beyond a reasonable doubt.

                              The Child’s False Testimony
          (41) Finally, Benson argues that the State violated his due process rights by

knowingly presenting the Child’s false testimony to obtain his conviction. Benson

did not raise this claim below so we review for plain error.40 There is no plain error

here.

          (42) Benson argues that the Child’s trial testimony was false because there

were inconsistencies between that testimony and his description of the assault to his

therapist, during his interview at the CAC, during his Section 3508 hearing, and

during the first trial. He ignores the Child’s own repeated statements that Benson

sexually assaulted him in the bathroom of the Church Street address. Inconsistencies

in the Child’s statements do not show that the prosecutor knowingly suborned

perjury. In addition, the Child was subject to direct and cross-examination about the

inconsistencies in his previous statements. It was within the province of the jury to

assess the witnesses’ credibility and determine whether any inconsistencies created

a reasonable doubt as to Benson’s guilt.41




40
     Supr. Ct. R. 8.
41
     See supra ¶ 40.

                                            22
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Karen L. Valihura
                               Justice




                                23